Citation Nr: 1738746	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-31 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1. Entitlement to an increase rating in excess of 30 percent for asthma. 

2. Entitlement to total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1979 to June 1982, and November 1983 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. Jurisdiction was later transferred to the Columbia, South Carolina RO.

The claim was previously remanded by the Board in September 2016 for consideration by the RO of new evidence that had been submitted since the RO's last adjudication of the case. That evidence was considered and a new supplemental of the case was issued. Also, although not a part of the remand directives, the Board's remand gave very specific instructions in regard to the Veteran's representative and their desire to withdraw representation. The Board reminded the representative that a withdrawal of representation must be requested in writing. 38 C.F.R. § 20.608(a) (2016). The claim has returned to the Board and Pennsylvania Department of Military and Veterans Affairs has not submitted in writing their intent to withdraw as representation therefore, they remain the Veteran's representative. 


FINDINGS OF FACT

1. For the entire appeal period, the Veteran's asthma did not approximate FEV-1 of 40- to 55-percent predicted, FEV-1/FVC of 40 to 55 percent or, at least monthly visits to a physician for required care of exacerbations or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. 

2. The Veteran is not precluded from securing or following a substantially gainful occupation due to his service-connected disability.

CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 percent for asthma are not met for the entire appeal period. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.3, 4.7, 4.97, Diagnostic Code (DC) 6602 (2016).

2. The criteria for a TDIU rating have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Increased Rating - Asthma

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016). 

In Hart v. Mansfield, 21 Vet. App. 505, (2007), the United States Court of Appeals for Veterans Claims (Court) recognized entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The Board has reviewed all the evidence in the Veteran's electronic file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Under the current Diagnostic Code 6602, pertaining to bronchial asthma, a 10 percent rating is assigned for asthma for Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent of predicted value, or the ratio of FEV-1 to Forced Vital Capacity (FVC) (FEV-1/FVC) of 71 to 80 percent, or intermittent inhalational or oral bronchodilator therapy. 38 C.F.R. § 4.97, DC 6602. A 30 percent rating is assigned for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication. A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids. A maximum 100 percent rating is assigned under DC 6602 for bronchial asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications. 38 C.F.R. § 4.97, DC 6602 (2016). These calculations are collectively known as pulmonary fuction tests (PFTs).

PFT results are generally reported before and after the administration of bronchodilator therapy. VA regulations instruct that post-bronchodilator results be used when considering PFT criteria for ratings under Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845. See 38 C.F.R. § 4.96(d)(4) (2016). There are no regulations identifying whether pre- or post-bronchodilator results should be used when determining disability ratings under Diagnostic Code 6602. As 38 C.F.R. § 4.96(d)(4) does not explicitly apply to Diagnostic Code 6602, the Board will use the PFT results that allow the most favorable disability rating to the Veteran.

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against an increased rating in excess of 30 percent for the Veteran's asthma. The reasons for this determination are explained below.

The Veteran was granted service connection for his asthma in July 1991 rated at 10 percent disabling. The Veteran's spouse, on behalf of the Veteran, filed for an increased rating of the Veteran's asthma in April 2012 citing that the Veteran's asthma had not gotten any better. The Veteran also states that his asthma was worsened by a non-service related stroke in July 2010.

During the entire increased-rating period on appeal, the Veteran's asthma has been managed by inhalational bronchodilator therapy and inhalational anti-inflammatory medication, without the need for at least monthly visits to a physician or at least three courses of systemic (oral or parental) corticosteroids per year, and PFT findings show no worse than FEV-1 score of 74 percent predicted, and a FEV-1/FVC score of 76 percent.

The Veteran's medical records have several instances of his PFTs being tested to rate the severity of his asthma. As the Veteran's PFT pre bronchodilator results are in the Veteran's best interest, those results were used in the Board's consideration for an increased rating.

Soon after his filing for an increased rating, during a medical examination in July 2012, the VA examiner found the Veteran PFTs to be, at worst, FEV-1 of 74 percent predicted and FEV-1/FVC of 76 percent. These PFT results fall in the range of a 30 percent rating for VA purposes. In an April 2013 VA Pulmonary Function Report, the Veteran had, at worst, FEV-1 of 80 percent predicted and FEV-1/FVC of 109 percent. In October of the same year, PFT results showed FEV-1 of 80 percent predicted and FEV-1/FVC of 81 percent. Finally, in a VA examination in February 2015, the VA examiner found, at worst, FEV-1 of 83 percent predicted and FEV-1/FVC of 104 percent. No discrepancy was noted between the PFT findings and clinical examination of the Veteran during any of his exams. 

With all of the readings, the Veteran has consistently not met the qualifications for a higher rating than what he is already receiving. Based on these examination reports, the Board finds that the Veteran's asthma disability symptomatology does not more nearly approximate the pulmonary functionary test criteria required for the next higher 60 percent rating. The record contains no evidence that, during the increased rating period on appeal, the Veteran's asthma disability was manifested by findings of a FEV-1 of 40 to 55 percent of predicted value or a FEV-1/FVC of 40 to 55 percent. Therefore, the Veteran cannot be granted an increase based on his pulmonary function testing. 

There is one documented instance, in February 2016, where the Veteran may have been using a course of oral corticosteroids; this is noted during a time frame when the Veteran was potentially suffering from acute pneumonia and bronchitis. Even, if accepted as fact, the criteria under DC 6602 requires intermittent or at least three times a year that the Veteran has to use a course of corticosteroids to manage his asthma in order to meet the criteria for a 60 percent rating. 

The Veteran has consistently been attending doctors' visits for his various ailments; however, within the evidence of the claim file, there are not consistent visits of at least once a month to the doctor for required care of exacerbations for his asthma or attacks. Although the Veteran has had to go to the emergency room for his various conditions, the majority of the concerns with his asthma have been handled with his daily inhalational and nebulizer. Specifically, VA treatment records during the increased rating period on appeal show that the Veteran sought a physician for his asthma to treat symptoms and to continue or adjust medication; however, as indicated on the Veteran's July 2012, October 2013 and February 2015 examinations, the evidence does not show that the Veteran visited a physician on a monthly basis for required care due to exacerbation related to asthma. 

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects. Moreover, the Veteran and his wife are competent to report observable symptoms such as his wheezing and coughing up sputum. Layno v. Brown, 6 Vet. App. 465 (1994). In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the descriptions of the Veteran's symptoms. The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

For these reasons, the Board finds that the Veteran's asthma has not been manifested by symptomatology more nearly approximating the criteria for a 60 percent rating under DC 6602 at any time during the increased rating period under appeal. As the necessary criteria have not been met for a 60 percent rating, there is no need to consider a higher 100 percent rating under DC 6602.

In regard to any evaluation under another appropriate diagnostic code, the Board finds that as the other applicable codes require the same PFT ratings, the Veteran would not receive a higher rating under DC 6600, 6603, 6604, 6825-6833, and 6840-6845. The evidence does not reflect there are any other diseases of the trachea and bronchi that the Veteran's asthma is more properly rated under another diagnostic code. See 38 C.F.R. § 4.97, DC 6602. Accordingly, an increased evaluation under alternate Diagnostic Codes is not warranted.

Because the preponderance of the evidence is against a rating in excess of 30 percent for the service-connected asthma for the entire increased rating period under appeal, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. TDIU

The Veteran's spouse in her April 2012 request for an increase for the Veteran's asthma on his behalf also requested consideration for unemployment disability. As such, the issue of entitlement to a TDIU has thus been raised and is before the Board. Rice v. Shinseki, 22 Vet. App. 447 (2009).

A total disability rating based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2015). In this case, the Veteran does not meet the minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2016).

The only service-connected disability that the Veteran currently has is his asthma that will continue to be rated at 30 percent disabling based on the reasons and bases above. Therefore, the Veteran's disability does not meet the necessary schedular criteria ratings for TDIU. Even if the Veteran's rating was more disabling, the TDIU claim would still not be substantiated because probative evidence, including a July 2012 VA opinion, does not show the Veteran is precluded from substantially gainful employment due to asthma. During the Veteran's July 2012 examination, the Veteran himself stated that he was only mildly impaired by his asthma for both sedentary and physical employment and could still perform his duties at his job as a correctional officer until his nonservice-connected stroke in July 2010. The VA examiner agreed that the Veteran is least as likely as not unemployable due to his stroke, not his asthma. The Board finds this VA opinion and the Veteran's own lay statements more probative to the decision of this claim. Therefore, the Veteran's claim for TDIU is denied. 

Given the above, the preponderance of the evidence is against finding that the Veteran's service-connected disability completely precludes his participation in any form of substantially gainful employment at any time during the appeal period. Thus, a TDIU rating is not warranted, referral for consideration of a TDIU rating on an extraschedular basis is not required, and the claim is denied for the entire period on appeal. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.


ORDER

Entitlement to an increase rating in excess of 30 percent for asthma is denied. 

Entitlement to a TDIU rating is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


